DETAILED ACTION
	In response to the office actin mailed 10/05/2022, the response was received 11/01/2022:  Claims 28, 31, 33-43, and 84-94 are pending.
Response to Arguments
Applicant's arguments filed 11/014/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach the details of each of the plurality of sets of projection images being associated with a plurality of locations of the X-ray source along a respective one of a plurality of arc segments, and a respective one of a plurality of locations of the treatment couch along one or more planes that are orthogonal to the rotation axis of the X-ray source.  It appears that the claim is requiring locations of the x-ray source along either: a) a plurality of arc segment and b) a plurality of locations of the treatment couch.  Furthermore, the prior art appears to teach both.  The x-ray source moves along a plurality of arc segments (Fig. 2, 3, and 5) and the x-ray source acquires data at a plurality of locations of the treatment couch along one or more planes orthogonal to the rotation axis of the source (Fig. 5).  Therefore, it is believed that the claim, as currently claimed, reads on the prior art of record.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 28, 31, 33-43, and 84-94 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0189102 (Maurer).
Regarding claim 28, Maurer disclose a cone-beam computer tomography imaging method comprising: 
acquiring a plurality of sets of projection images of a target volume using an X-ray source (via 112 and 108), each of the plurality of sets of projection images being associated with a plurality of locations of the X-ray source along a respective one of a plurality of scanning arc segments ([0049], [0052], Fig. 2A, 2B, 5A-5D), and a respective one of a plurality of locations of the treatment couch (222) along one or more planes that are orthogonal to the rotation axis of the X-rays source ([0049], [0052], Fig. 2A, 2B, 5A-5D); and 
generating a three-dimensional image of the volume based on the plurality of sets of projection images (Fig. 1, [0013], [0052, [0065], [0011]).
Regarding claim 31, Maurer disclose the method of claim 28, wherein the one or more planes includes a first plane and a second plane, and wherein the first plane is along a lateral axis and the second plane is along a vertical axis [0016].
Regarding claim 33, Maurer disclose the method of claim 28, wherein the plurality of sets of projection images includes a first set of projection images and a second set of projection images, the first set including a first plurality of projection images, each of the first plurality of projection images being associate with a respective one of a plurality of X-rays source locations along a first scanning arc segment and a first location of the treatment couch, and the second set includes a second plurality of projection images, each of the second plurality of projection images being associated with a respective one of a plurality of X-rays source locations along a second scanning arc segment and a second location of the treatment couch ([0052], [0065], Fig. 1, 2A, 2B).
Regarding claim 34, Maurer disclose the method of claim 33, wherein the first scanning arc segment extends over a 180 degree angle and the second arc segment extends over a 180 degree + fan angle ([0049], [0076]).
Regarding claim 35, Maurer disclose the method of claim 28, wherein the plurality of locations of the treatment couch are within a predetermined distance from a central position of the treatment couch ([0049], [0052], Fig. 2A, 2B, 5A-5D).
Regarding claim 36, Maurer disclose the method of claim 33, wherein the first plurality of projection images are acquired after the treatment couch is moved laterally in a first direction from a central position of the treatment couch to a first position of the treatment couch, and wherein the second plurality of projection images are acquired after the treatment couch is moved laterally in a second direction from the central position of the treatment couch to a second position of the treatment couch, the second direction being opposite to the first direction continuous ([0049], [0052], Fig. 2A, 2B, Fig. 7 shows couch moved from first to second position).
Regarding claim 37, Maurer disclose the method of claim 36, wherein the lateral movement of the treatment couch is continuous [0061].
Regarding claim 38, Maurer disclose the method of claim 33, wherein the first plurality of projection images includes acquiring projection images while the treatment couch is moved laterally in a first direction from a central position of the treatment couch to a first position of the treatment couch, and wherein the second plurality of projection images includes acquiring projection images while the treatment couch is moved laterally in a second direction from the first position of the treatment couch to a second position of the treatment couch, the second direction being opposite the first direction ([0049], [0052], Fig. 2A, 2B, Fig. 7 shows couch moved from first to second position).
Regarding claim 39, Maurer disclose the method of claim 28, wherein the plurality of sets of projection images includes a first set of projection images, a second set of projection images, and a third set of projection images, the first set including a first plurality of projection images, each of the first plurality of projection images being associate with a respective one of a plurality of X-rays source locations along a first scanning arc segment and a first location of the treatment couch, the second set includes a second plurality of projection images, each of the second plurality of projection images being associated with a respective one of a plurality of X-rays source locations along a second scanning arc segment and a second location of the treatment couch, and the third set includes a third plurality of projection images, each of the third plurality of projection images being associated with a respective one of a plurality of X-rays source locations along a third scanning arc segment and a third location of the treatment couch ([0049], [0052], Fig. 2A, 2B, 5A-5G).
Regarding claim 40, Maurer disclose the method of claim 39, wherein the first plurality of projection images are acquired after the treatment couch is moved laterally in a first direction from a central position of the treatment couch to the first position of the treatment couch, the second plurality of projection images are acquired after the treatment couch is moved laterally in a second direction from the first position of the treatment couch to a second position of the treatment couch, the second direction being opposite to the first direction, and the third plurality of projection images are acquired after the treatment couch is moved vertically from the second position of the treatment couch to the third position of the treatment couch ([0049], [0052], Fig. 2A, 2B, Fig. 7 shows couch moved from first to second position).
Regarding claim 41, Maurer disclose the method of claim 39, wherein each of the arc segments partially overlaps a preceding arc segment, and the first arc segment includes a 120 degree arc plus the overlap, the second arc segment includes a 120 degree arc plus the overlap, and the third arc segment includes a 120 degree arc plus the overlap ([0045], Fig. 11A-11C).
Regarding claim 42, Maurer disclose the method of claim 28, wherein the plurality of sets of projection images includes a first set of projection images, a second set of projection images, a third set of projection images, and a fourth set of projection images, the first set including a first plurality of projection images, each of the first plurality of projection images being associated with a respective one of a plurality of X-rays source locations along a first scanning arc segment and a first location of the treatment couch, the second set includes a second plurality of projection images, each of the second plurality of projection images being associated with a respective one of a plurality of X-rays source locations along a second scanning arc segment and a second location of the treatment couch, the third set includes a third plurality of projection images, each of the third plurality of projection images being associated with a respective one of a plurality of X-rays source locations along a third scanning arc segment and a third location of the treatment couch, and the fourth set includes a fourth plurality of projection images, each of the fourth plurality of projection images being associated with a respective one of a plurality of X-rays source locations along a fourth scanning arc segment and a fourth location of the treatment couch ([0049], [0052], Fig. 2A, 2B, 5A-5G).

Regarding claim 43, Maurer disclose the method of claim 42, wherein each of the arc segments partially overlaps a preceding arc segment, and the first arc segment includes a 90 degree arc plus the overlap, the second arc segment includes a 90 degree arc plus the overlap, the third arc segment includes a 90 degree arc plus the overlap, and the fourth arc segment includes a 90 degree arc plus the overlap ([0045], Fig. 11A-11C).
Regarding claim 84, Maurer disclose a cone-beam computer tomography imaging method comprising: acquiring a plurality of projection images of a volume using an imaging device, the imaging device including and X-rays source and an imager (via 108 and 112), each of the plurality of projection images acquired while the X-rays source is located at a respective one of a plurality of locations of the X-ray source, and a treatment couch (222) is located at a respective one of a plurality of locations of the treatment couch (222) along one or more planes that are orthogonal to the rotation axis of the X-rays source ([0049], [0052], Fig. 2A, 2B, 5A-5D); and 
generating a three-dimensional image of the volume based on the plurality of sets of projection images (Fig. 1, [0013], [0052, [0065], [0011]).
Regarding claim 85, Maurer disclose the method of claim 84, wherein the first axis is a lateral axis and the second axis is a vertical axis [0061].
Regarding claim 86, Maurer disclose the method of claim 84, wherein the plurality of location of the X-ray source include discrete locations around an arc segment ([0049], [0052], [0070], [0088]).
Regarding claim 87, Maurer disclose the method of claim 84, wherein the plurality of locations of the X-ray source includes continuous locations around an arc segment ([0049], [0052], [0070], [0088]).
Regarding claim 88, Maurer disclose the method of claim 84, wherein the imager is fixed relative to the X-rays source at an off-center position ([0052], [0065], [0075], Fig. 1, 2A, 2B).
Regarding claim 89, Maurer disclose the method of claim 84, wherein the imager is not fixed relative to the X-ray source, and each of the plurality of projection images is acquired while the X-rays source is located at a respective one of a plurality of locations of the X-ray source, the treatment couch is located at a respective one of a plurality of locations of the treatment couch, and the imager is located at a respective one of a plurality of locations of the imager ([0052], [0065], [0075], Fig. 1, 2A, 2B).
Regarding claim 90, Maurer disclose the method of claim 89, further comprising acquiring a plurality of sets of projection images of the imaging volume, each set corresponding to a respective one of the plurality of scanning segments (Fig. 1, 2A, 2B, [0011], [0013], [0052], [0065], [0078]).
Regarding claim 91, Maurer disclose the method of claim 90, further comprising generating a three-dimensional image of the imaging volume based on the plurality of sets of generated projection images (Fig. 1, 2A, 2B, [0011], [0013], [0052], [0065]).
Regarding claim 92, Maurer disclose the method of claim 91, wherein each set of projection images partially overlaps another set of projection images to generate an overlap that substantially equals the fan angle (Fig. , 2A, 2B, [0011], [0013], [0052], [0065])..
Regarding claim 93, Maurer disclose the method of claim 90, wherein prior to exposing the scanning object to a subsequent scanning segment, the X-ray source is moved backward so that each scanning segment partially overlaps a previous scanning segment [0078].
Regarding claim 94, Maurer disclose the method of claim 93, further comprising generating a three-dimensional image of the imaging volume by combining the projection images obtained in each scanning segment (Fig. , 2A, 2B, [0011], [0013], [0052], [0065]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884